Citation Nr: 0313736	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  95-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia, to include as secondary to service-
connected residuals of a left inguinal hernia.

2.  Entitlement to a compensable rating for residuals of a 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his stepdaughter




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of a right inguinal hernia.  In September 1999, the 
Board, in pertinent part, remanded the issue of service 
connection for residuals of a right inguinal hernia for 
further development and adjudicative action.

In a January 2000 supplemental statement of the case, the RO 
denied a compensable rating for residuals of a left inguinal 
hernia.  In April 2000, the Board, in pertinent part, 
remanded the issues of service connection for residuals of a 
right inguinal hernia and a compensable rating for residuals 
of a left inguinal hernia for further development and 
adjudicative action.

As noted in the September 1999 and April 2000 remands, the 
veteran indicated in a January 1999 statement that an 
unspecified disorder of the groin, scrotum and testes and his 
bilateral hydroceles should all be service connected.  This 
matter is again referred to the RO for appropriate action.  

Additionally, statements of the veteran submitted in December 
2000 and July 2000 reflect that he wants to reopen his claim 
of service connection for a left upper extremity disability.  
In a December 2001 statement, he also requested an increased 
rating for his service-connected eye disorders (service 
connection is in effect for residuals of a shell fragment 
wound to the left upper eyelid and resultant decreased vision 
in the left eye).  In a February 2003 statement, he raised 
the issue of service connection for post-traumatic stress 
disorder (PTSD).  These issues are also referred to the RO 
for appropriate action.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Here, the veteran has not been provided 
sufficient notification in accordance with the VCAA.  

Additionally, under regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board has been 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
conducted development of the veteran's case in August 2002 
and obtained an addendum to a previous medical opinion.  The 
agency of original jurisdiction (that is, the RO) has not 
reviewed this evidence nor prepared a supplemental statement 
of the case (SSOC) discussing this evidence.  

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  Thus, the 
Board is compelled to remand the veteran's case to the RO for 
issuance of an SSOC regarding all evidence received since the 
last issued SSOC.

As the case must be remanded for the foregoing reasons, it 
would also be appropriate to afford the veteran another VA 
examination in order to assess the current severity of his 
service-connected left inguinal hernia.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Make arrangements to obtain the 
veteran's complete treatment records (VA 
and non-VA) for left and right inguinal 
hernias dated since 2002.
3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
examination.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, he currently manifests or has manifested 
in the recent past that are attributable to 
his service-connected residuals of a left 
inguinal hernia.  Is the left inguinal hernia 
(a) small, reducible, or without true hernia 
protrusion; (b) not operated but remediable; 
(c) postoperative recurrent, readily 
reducible and well supported by truss or 
belt; (d) small, postoperative recurrent, or 
unoperated irremediable, not well supported 
by truss, or not readily reducible; or (e) 
large, postoperative recurrent, not well 
supported under ordinary conditions and not 
readily reducible, and considered inoperable?  

The examiner should note the length and width 
of each residual scar from the in-service 
left inguinal hernia repairs.  The examiner 
should indicate whether each residual scar is 
deep with underlying soft tissue damage or 
superficial, whether it causes limited 
motion, whether it is painful on objective 
demonstration, whether it is tender on 
objective demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable with frequent loss of 
skin covering the scar.  The examiner should 
describe any limitation of function 
associated with the scar(s).

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.
4.  Review the claims file and ensure 
that no other notification or development 
action is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, 
including the old and new criteria for 
rating scars, and consideration of any 
additional information obtained.   

6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  The SSOC must include 
citation to 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002); 38 U.S.C.A. § 1154 
(West 2002); the new regulations for 38 
C.F.R. § 4.118, 67 Fed. Reg 49,596-99, 
(July 31, 2002); 38 C.F.R. § 4.118 
(2001); 38 C.F.R. §§ 3.321(b), 4.14, 
4.114, Diagnostic Code 7338 (2002); and 
Allen v. Brown, 7 Vet. App. 439 (1995), 
and consider all evidence received since 
the December 2001 SSOC, including, but 
not limited to, the December 2002 
Addendum to the prior examination report.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West  2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
	


                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


